Citation Nr: 1544598	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-04 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sclerotic lesion at the ulnar groove with residual ulnar neuropathy of the right upper extremity.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right shoulder with bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1984 to April 1988 and from February 2003 to June 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2010 rating decision also denied entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  The Veteran submitted a timely notice of disagreement as to that denial, and the RO issued a statement of the case as to the matter in January 2012.  The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in February 2012 in which he expressly indicated that he wished to appeal to the Board only the issues listed on the title page.  The Veteran did not submit a timely substantive appeal as to the issue of entitlement to a higher disability rating for PTSD.  Therefore, an appeal has not been completed as to that issue, and the issue is not before the Board at this time.  See 38 C.F.R. § 20.200 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2012 substantive appeal, the Veteran requested a hearing before a member of the Board at his local VA office.  See VA Form 9, received in February 2012.  The Veteran was therefore scheduled for a Board hearing at the Nashville, Tennessee VA RO that was to take place on June 15, 2015.  However, in correspondence dated May 22, 2015, and received by VA on June 1, 2015, the Veteran informed VA that he had received military orders to attend annual training from June 6, 2015, to June 20, 2015.  In a statement dated in September 2015, the Veteran's representative requested that, based on the correspondence received on June 1, 2015, the Veteran's case be remanded so that the Veteran's Board hearing could be rescheduled.

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. § 20.704(c).  Although the correspondence received on June 1, 2015, does not explicitly request a new hearing date, it does serve as notice to VA that the Veteran would be unavailable for the scheduled June 15, 2015 Board hearing.  Furthermore, the correspondence was received at least two weeks prior to the scheduled Board hearing.  As such, the Board finds that the Veteran's correspondence received on June 1, 2015, demonstrates good cause for changing the hearing date, and otherwise satisfies the requirements under 38 C.F.R. § 20.704(c).  Accordingly, the case must be remanded so that the Veteran may be scheduled for a Board hearing at his local VA office.  See id.  Efforts should be made to schedule the hearing for a date and time when the Veteran will be able to attend.

Accordingly, the case is REMANDED for the following action:

Communicate with the Veteran to determine a date and time when he will be able to attend a hearing at his local VA office.  Then, schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local VA office.  See 38 C.F.R. § 20.704.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




